Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 11/23/2020.
2. 	Claims 1-8, 10-17 and 19-24 are pending in the case. 
3.	Claims 9 and 18 are cancelled. 
4.	Claims 1 and 10 are independent claims. 

Terminal Disclaimers
The terminal disclaimer filed on 2/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application no. 16/855,168 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 2/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any 14/993,589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney llnam Koh on 2/2/2021. 

The application has been amended as follows:

1.	(currently amended):  A display apparatus, comprising:
a display; 
a single physical key; and 
a processor configured to: 
control the display to display: 
a plurality of selectable menu items comprising a power menu item, a source menu item, and a first volume menu item and a second volume menu item; and 
an indicator for positioning at a menu item of the plurality of selectable menu items, 
wherein the plurality of selectable menu items respectively correspond to a plurality of functions for controlling the display apparatus; 
receive a user operation of pressing the single physical key while the plurality of selectable menu items are displayed on the display and while the indicator is positioned at the first volume menu item of the plurality of selectable menu items; 

in response to the user operation of pressing the single physical key being identified as the short click, move the indicator from the first volume menu item to the second volume menu item of the plurality of selectable menu items to indicate that the second volume menu item is selected; 
in response to the user operation of pressing the single physical key being identified as the long press, change a configuration of the indicator to indicate that a function corresponding to the first volume menu item is activated while the indicator is positioned at the first volume menu item; and 
based on an execution of a volume control function corresponding to the first volume menu item, control the display to display a volume state indicator of which configuration is changed to indicate a current volume state according to a duration of the long press, the volume state indicator being displayed together with the plurality of selectable menu items, 
wherein the processor is further configured to constantly maintain an execution speed of a function corresponding to a selected menu item among the plurality of selectable menu items within a preset time and increase the execution speed of the corresponding function after the preset time passes while the user operation of the long press is continued and the indicator is positioned at the selected menu item during the user operation of the long press.


9.	(canceled).

10.	(currently amended):  A controlling method of a display apparatus including a display, the method comprising:
displaying, on the display, a plurality of selectable menu items comprising a power menu item, a source menu item, and a first volume menu item, a second volume menu item and an indicator for positioning at a menu item among the plurality of 
receiving a user operation of pressing a single physical key while the plurality of selectable menu items are displayed on the display and while the indicator is positioned at the first volume menu item of the plurality of selectable menu items;
identifying the received user operation as either a short click or a long press based on an input time of the user operation of pressing the single physical key; 
in response to the user operation of pressing the single physical key being identified as the short click, moving the indicator from the first volume menu item to a second menu item of the plurality of selectable menu items to indicate that the second menu item is selected;
in response to the user operation of pressing the single physical key being identified as the long press, changing a configuration of the indicator to indicate that a function corresponding to the first volume menu item is activated while the indicator is positioned at the first volume menu item; and
based on an execution of a volume control function corresponding to the first volume menu item, control the display to display a volume state indicator of which configuration is changed to indicate a current volume state according to a duration of the long press, the volume state indicator being displayed together with the plurality of selectable menu items, 
wherein the method comprises constantly maintaining an execution speed of a function corresponding to a selected menu item among the plurality of selectable menu items within a preset time and increasing the execution speed of the corresponding function after the preset time passes while the user operation of the long press is continued and the indicator is positioned at the selected menu item during the user operation of the long press. 


18.	(canceled).





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Prior Art fails to expressly teach, suggest, or render obvious “in response to the user operation of pressing the single physical key being identified as the long press, changing a configuration of the indicator to indicate that a function corresponding to the first volume menu item is activated while the indicator is positioned at the first volume menu item; and
based on an execution of a volume control function corresponding to the first volume menu item, control the display to display a volume state indicator of which configuration is changed to indicate a current volume state according to a duration of the long press, the volume state indicator being displayed together with the plurality of selectable menu items, 
 wherein the method comprises constantly maintaining an execution speed of a function corresponding to a selected menu item among the plurality of selectable menu items within a preset time and increasing the execution speed of the corresponding function after the preset time passes while the user operation of the long press is continued and the indicator is positioned at the selected menu item during the user operation of the long press” as recited and in combination with the other limitations in the independent claims.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY ORR/           Examiner, Art Unit 2145